DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 3/10/21 has been entered.

Allowable Subject Matter
Claim(s) 1-18 is/are allowed. The following is an examiner’s statement of reasons for allowance: 

    PNG
    media_image1.png
    362
    820
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    432
    704
    media_image2.png
    Greyscale

Regarding claim 1, the closest art found is Kobayashi (US 20160166142, of record). Kobayashi teaches a non-mydriatic fundus imaging system (Figs. 1-4, [46-]), comprising: 
an illumination unit ([61], 21 of Fig. 2); 
a rolling reset image sensor array (23), including a plurality of rows of pixels ([74], “pixels...23”); 
a processing unit (24-28); and 
memory encoding computer executable instructions ([109], “...program...computer...”, Fig. 4) that, when executed by the processing unit, cause the non-mydriatic fundus imaging system to: 
illuminate, with the illumination unit, a first area of a fundus ([66], “exposure”); 
while the first area of the fundus is illuminated, expose a first portion of the plurality of rows of pixels (wide angle, S11 in Fig. 3); 
stop illuminating the first area of the fundus;
illuminate, with the illumination unit, a second area of the fundus; and 
while the second area of the fundus is illuminated, expose a second portion of the plurality of rows of pixels (S14 in Fig. 3).  

However the prior art of record neither anticipates nor renders obvious all the limitations of claim 1 for a non-mydriatic fundus imaging system including “the second portion is different from the first portion”, along with the other claimed limitations of claim 1.
Claims 11 and 17 are allowed for the similar reasons as claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BUMSUK WON can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234